Exhibit 10.4
 
PERFORMANCE UNIT AWARD AGREEMENT
 
THIS PERFORMANCE UNIT AWARD AGREEMENT (“Agreement”) is made and entered
effective as of the 1st day of April, 2006, by and between TXU CORP., a Texas
corporation (“Company”), and «Participant» (“Participant”).
 
WHEREAS, the Company has adopted the TXU Corp. 2005 Omnibus Incentive Plan
(“Plan”), the purpose of which is to assist the Company in attracting, retaining
and motivating executive officers and other key employees essential to the
success of the Company through performance-related incentives linked to
long-range performance goals; and
 
WHEREAS, the Plan provides for various types of stock and cash based incentive
compensation awards, as well as covered employee annual incentive awards to be
made to eligible Employees; and
 
WHEREAS, in accordance with the provisions of the Plan, the Participant has been
designated as being eligible to receive an award of performance units payable
in, and valued on the basis of, Company common stock as described herein
(“Performance Units”) in order to carry out the intent and purposes of the Plan
all as set forth herein; and
 
WHEREAS, this Agreement constitutes part of a prospectus covering the
Performance Units which are being awarded hereunder, where Company common stock
constituting the value of the Award has been registered under the Securities Act
of 1933.
 
NOW THEREFORE, in consideration of the covenants herein set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.  Award of Performance Units. The Company hereby awards to Participant «Award»
Performance Units, each such Performance Unit having a value equal to one share
of the Company’s common stock, without par value (“Company Stock”), pursuant to
the terms and subject to the conditions and restrictions set forth herein.
 
2.  Performance Period and Adjustment of Number of Performance Units. The award
of Performance Units shall be subject to comparative and absolute total
shareholder return performance criteria as described below. For purposes of
determining the adjustments to the number of Performance Units under this
section, the Target Award (“Target”) shall be the number of Performance Units
awarded under Section 1 hereof plus any additional Performance Units added to
this Award during the Performance Period by virtue of the “dividends” provisions
of Section 6 hereof.
 
(a)  During the period commencing April 1, 2006 and ending March 31, 2009
(“Performance Period”), the Company’s financial performance, measured in terms
of total shareholder return, shall be compared to, and measured against, the
performance of other companies within a peer group consisting of all of the
companies which are included within either or both of the Standard & Poor’s
(S&P’s) 500 Electric Utilities Index and the S&P’s 500
 

Multi-Utilities Index (“Peer Group”). Upon the expiration of the Performance
Period, the Committee will compare the Company’s total shareholder return with
the total shareholder return of the companies within the Peer Group and
determine the Company’s percentile ranking within the Peer Group during the
Performance Period. Based on the Company’s performance within the Peer Group
during the Performance Period, fifty percent (50%) of the number of Performance
Units awarded to Participant under Section 1 hereof shall be adjusted in
accordance with the methodology set forth below.


Performance
 Levels
Total Shareholder
 Return Ranges
Initial Number of Performance Units Adjusted by the Following:
  Maximum
  81st Percentile & Above
  Maximum payout (200% of Target)
  150% of Target
  71st - 80.99th Percentiles 
  Interpolate between 150% of Target & Maximum (150% & 200% of Target)
  125% of Target
  61st - 70.99th Percentiles
  Interpolate between 125% of Target & 150% of Target
  Target
  51st - 60.99th Percentiles 
  Interpolate between 100% of Target & 125% of Target
  Minimum
  41st - 50.99th Percentiles 
  Interpolate between Minimum & Target (50% to 100% of Target)
  Zero
  40.99th Percentile & Below
  No payout


(b)  During the Performance Period, the Company’s financial performance,
measured in terms of the Company’s total shareholder return, shall be measured
by the Committee. Based on the Company’s aggregate total shareholder return over
the Performance Period, fifty percent (50%) of the number of Performance Units
awarded to Participant under Section 1 hereof shall be adjusted in accordance
with the methodology set forth below.
 
Performance
Levels
Aggregate 3-Year Total
Shareholder Return
Initial Number of Performance Units Adjusted by the Following:
  Maximum
≥ 40.5%
  Maximum payout (150% of Target)
  Target
≥ 29.5%
  Interpolate between 100% of Target & Maximum (100% & 150% of Target)
  Minimum
≥ 19.1%
  Interpolate between 50% of Target & 100% of Target
  Zero
<19.1%
  No payout



(c)  For purposes of this Agreement, the term Performance Units will include the
number of Performance Units adjusted in accordance with Sections 2(a) and 2(b).
 
3.  Vesting, Valuation and Payment of Award.
 
(a)  The Performance Units, as adjusted in accordance with the provisions of
Sections 2(a) and 2(b) above, shall become vested upon the expiration of the
Performance Period, and shall be valued as of the date of the Committee’s
certification of the Company’s performance against the performance criteria
described in Sections 2(a) and 2(b) (“Valuation Date”), at which time the
adjustments described in Sections 2(a) and 2(b) shall be made. In calculating
the value of this Award, each Performance Unit will equal the value of the
average of the high and low trading price of one (1) share of Company Stock on
the Valuation Date.
 
2



(b)  This Award shall be paid to Participant in the form of shares of Company
Stock having an aggregate value equal to the value of the Award determined in
accordance with the valuation methodology described in Section 3(a) above. Such
distribution of Company Stock, net of applicable tax withholding, shall be made
as soon as reasonably practicable (and in any event within forty-five (45) days)
following the Valuation Date. The Valuation Date and the distribution of the
Company Stock shall occur within the same calendar year as the expiration of the
Performance Period.
 
4.  Forfeiture of Performance Units Under Certain Circumstances.
 
(a)  Cessation of Employment During Performance Period for Reasons Other Than
Retirement, Death or Disability. If the Participant shall, at any time during
the Performance Period, cease to be an Employee of the Company or a Subsidiary
for any reason whatsoever other than Participant’s retirement, death or total
disability, all Performance Units shall immediately be forfeited by Participant.
Upon the forfeiture of the Performance Units, the Participant shall have no
further right, title or interest in or to the Performance Units so forfeited.
 
(b)  Cessation of Employment Due to Retirement, Death or Disability. If, during
the Performance Period, the Participant shall cease to be an Employee of the
Company or a Subsidiary due to Participant’s retirement, death or total
disability, then, to the extent the Participant would otherwise have been
entitled to a distribution under this Agreement, the Participant shall be
entitled to receive a portion of such distribution, prorated on the basis of the
period of the Participant’s employment during the Performance Period compared to
the total Performance Period. The vesting and distribution of a portion of the
Award under this Section 4(b) shall occur at the times provided for under
Section 3 hereof. The portion of this Award which is not distributed under this
Section 4(b) shall be forfeited as of the Valuation Date, and the Participant
shall have no right, title or interest in or to such forfeited portion.
 
5.  Nontransferability. No right of the Participant hereunder may be sold,
transferred, pledged, assigned or otherwise alienated, hypothecated or disposed
of, and any attempt to effect any such sale, transfer, pledge, assignment or
disposition shall be null and void and of no force or effect whatsoever.
 
6.  Dividends. If and when dividends are paid on Company Stock, the number of
Performance Units covered by the Award will be increased by: (a) in the case of
a dividend paid in cash, the number of full and fractional shares of Company
Stock which could have been purchased with the amount of the dividend that would
have been paid had each Performance Unit been one (1) share of Company Stock and
as if the Performance Units had been invested in the TXU Direct Stock Purchase
and Dividend Reinvestment Plan; or (b) in the case of a dividend paid in stock,
the number of full and fractional shares of Company Stock which would have been
distributed in connection with such dividend had each Performance Unit been one
(1) share of Company Stock.
 
7.  Capital Adjustments. The number of Performance Units covered by this Award
shall be subject to adjustment, if any, as the Committee deems appropriate upon
the occurrence of certain events and in the manner as described in Section 4.4
of the Plan.
 
3


8.  No Right to Employment. Neither this Agreement, nor the Award of the
Performance Units provided for herein, shall be construed as giving Participant
any right of employment or continued employment with the Company or any
affiliated entity of the Company.
 
9.  Withholding. Participant understands and agrees that the Company shall
deduct or withhold any taxes required by law to be withheld in connection with
the Award provided for herein.
 
10.  Subject to Plan. The Award of the Performance Units and this Agreement are
subject to all of the terms and conditions of the Plan (as the Plan may be
amended from time to time). In the event of any conflict between the terms and
conditions of the Plan and those set forth herein, the terms and conditions of
the Plan shall control.
 
11.  Governing Law. This Agreement shall be governed, construed, interpreted and
administered in accordance with the laws of the State of Texas. This Agreement
is being entered into and shall be performed, in whole or in part, in Dallas
County, Texas, and the parties hereby acknowledge and agree that, in any dispute
involving this Agreement, venue shall be in the appropriate court in Dallas
County, Texas.
 
12.  Severability. In the event any provision of this Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision or portion of provision, which shall remain in full force
and effect as if this Agreement had not contained the invalid, illegal or
unenforceable provision or portion.
 
13.  Amendment. The Committee shall have the right at any time and from time to
time, without the approval or consent of Participant, to amend this Agreement if
additions and/or changes are made to the Internal Revenue Code of 1986, as
amended, any federal or state securities law, or other law or regulation
applicable to the Award provided for herein. The Committee shall have the right
at any time, and from time to time, to amend this Agreement for any other reason
with the consent of Participant.
 
14.  Award Not Benefit Eligible. Participant understands and agrees that the
Award of Performance Units shall be considered as extraordinary, special
incentive compensation and will not be included as “earnings,” “wages,” “salary”
or “compensation” in any pension, welfare, life insurance, or other employee
benefit plan or arrangement of the Company.
 
15.  Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail, with
postage and fees prepaid, addressed to the other party hereto at the address
shown opposite his, her or its signature below or at such other address as such
party may designate by not less than five (5) days’ advance written notice to
the other party hereto.
 
16.  Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
4



17.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.
 
18.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators, guardians and personal representatives. Nothing in this
Agreement shall be construed to give any person or entity other than the parties
hereto and their respective successors any legal or equitable right, remedy or
claim under this Agreement.
 
19.  Capitalized Terms. Unless otherwise defined herein, each of the capitalized
terms used herein shall have the meaning given to such term in the Plan.
 
20.  Headings. Headings of the several sections of this Agreement are inserted
for convenience only and shall not control or affect the meaning or construction
of any of the provisions hereof.
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement.
 
            TXU CORP.


Address:                               By: ___________________________________
1601 Bryan Street                               M. Riz Chand
Dallas, TX 75201                              Senior Vice President,
Attn: Corporate Secretary                           Human Resources 
 
            PARTICIPANT




Address:                         _______________________________________
_____________________________                 «Participant» 
_____________________________
_____________________________
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                5